Citation Nr: 1452349	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  12-01 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to dependency and indemnity compensation (DIC) pursuant to 38 U.S.C.A. § 1318.

3.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1970 to April 1972, with service in Vietnam from August 1971 to April 1972.  He died in October 2010 and the appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In August 2014, the appellant testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO.  A written transcript of that hearing was prepared and incorporated into the evidence of record.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

The issue of entitlement to service connection for the Veteran's cause of death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran was not evaluated as totally disabled as a result of a service-connected disability for 10 continuous years immediately preceding death, rated as totally disabled continuously for a period of no less than five years from the date of discharge from active duty, and was not a former prisoner of war (POW) who died after September 30, 1999. 

2.  The Veteran had no claims for VA benefits pending at the time of his death in October 2010.


CONCLUSIONS OF LAW

1.  The criteria for DIC under 38 U.S.C. § 1318 are not met.  38 U.S.C.A. § 1318 (West 2002 & Supp. 2014); 38 C.F.R. § 3.22 (2014). 

2.  The criteria for entitlement to accrued benefits have not been met.  38 U.S.C.A. 
§ 5121 (West 2002 & Supp. 2014); 38 C.F.R. § 3.1000 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In the context of a claim for DIC benefits, which includes a claim for service connection for the cause of the Veteran's death, section 5103(a) notice must include (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  In this regard, a letter was provided to the appellant in March 2011, prior to the initial unfavorable decision issued in June 2011.  Such letter advised the appellant that, in order to establish entitlement to the cause of the Veteran's death, i.e., DIC benefits, the evidence must show a reasonable possibility that the condition that contributed to the Veteran's death was caused by injury or disease that began in service.  Such letter further informed her of the conditions for which the Veteran was service-connected at the time of his death and that the evidence needed to show that the Veteran died in service or that his service-connected conditions caused or contributed to his death.  In other words, the appellant was notified that the evidence must show he died while on active duty or from a service-related injury or disease.  Therefore, such letters complied with all three Hupp elements.

The March 2011 letter also informed the appellant her that DIC benefits may be paid if the Veteran was receiving, or entitled to receive, VA compensation for a service-connected disability rated totally disabling for at least 10 years immediately before death, for at least 5 years after his release from active duty preceding death, or for at least 1 year before death, if he was a former POW.  Such letter further notified the appellant that, in order to be entitled to accrued benefits, the evidence must show that benefits were due the Veteran based on existing ratings, decisions, or evidence in VA's possession at the time of death, but the benefits were not paid before his death, and she is the surviving spouse, child, or dependent parent of the deceased Veteran.  The March 2011 letter also informed the appellant of her and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised her of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra.

Relevant to the duty to assist, the Veteran's service treatment records, VA treatment records, and private treatment records have been obtained and considered.  Also of record and considered in connection with the appeal are various written statements provided by the appellant.  While the Board is remanding for additional VA treatment records potentially relevant to the appellant's claim for service connection for the Veteran's cause of death, the evidence does not show that these records are relevant to her claims for compensation under 38 U.S.C.A. § 1318 or accrued benefits.  Similarly, while VA has not obtained an opinion with respect to either claim adjudicated herein, such would not assist in substantiating the claims and, thus, it is not necessary to decide the issues.

In this regard, the issue pertaining to DIC benefits pursuant to 38 U.S.C.A. § 1318 turns on whether the Veteran was evaluated as totally disabled as a result of a service-connected disability for 10 continuous years immediately preceding death, was rated as totally disabled continuously for a period of no less than five years from the date of discharge from active duty, or was a former POW who died after September 30, 1999.  Additionally, with regard to the claim of entitlement to accrued benefits, the applicable law and regulations provide that, upon the death of a Veteran or beneficiary, periodic monetary benefits to which that individual was entitled at death under existing ratings or decisions, or those based on evidence in the file at the date of his/her death (accrued benefits) and due and unpaid shall, upon the death of such individual, be paid to the specified beneficiaries, the first of which is the Veteran's spouse.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).  As there were no claims pending on the date of the Veteran's death, the Board has no obligation, or authority, to obtain new medical evidence in the form of treatment records or a VA opinion.  Likewise, the Board finds that obtaining any new medical evidence in the form of treatment records or a VA opinion could serve no purpose in advancing the appellant's claim for entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318.

VA's General Counsel has held that, under 38 U.S.C.A. § 5103(a), VA is not required to provide notice of the information and evidence necessary to substantiate a claim or to assist a claimant in developing evidence to substantiate a claim where undisputed facts render the claimant ineligible for the claimed benefit.  See VAOPGCPREC 5-2004 (June 23, 2004).  As will be explained below, the undisputed facts render the appellant ineligible for DIC benefits under 38 U.S.C.A. § 1318 and accrued benefits.  Therefore, the Board finds that, under the holding of VAOPGCPREC 5-2004, there is no duty on VA's part under the provisions of the VCAA and its implementing regulations to further notify or assist the appellant with regard to the issues decided herein. 

In August 2014, the appellant was provided an opportunity to set forth her contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the August 2014 hearing, the undersigned noted the issues on appeal.  Furthermore, the undersigned informed the appellant that, as relevant to the instant case, in order to be awarded compensation under 38 U.S.C.A. § 1318, a Veteran needs to have been rated 100 percent permanently and totally disabled for 10 years prior to his death and her husband had only been in receipt of a total disability rating based on individual unemployability (TDIU) for approximately three years prior to his death.  The undersigned further informed the appellant that, as relevant to the accrued benefits claim, her husband had no pending claims at the time of his death, and, therefore, he wasn't due any type of benefit from VA.  The undersigned offered further opportunity for the appellant to provide any additional information on such issues; however, no further contentions or identification of relevant evidence was offered.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the appellant's claims.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the appellant in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to legal requirements does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of a result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the appellant at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the appellant will not be prejudiced as a result of the Board proceeding to the merits of her claims. 

II.  Entitlement to DIC Benefits Pursuant to 38 U.S.C.A. § 1318
      
VA will pay DIC benefits to the surviving spouse or children in the same manner as if the Veteran's death were service-connected, if: (1) the Veteran's death was not the result of his or her own willful misconduct, and (2) at the time of death, the Veteran was receiving, or was entitled to receive, compensation for service-connected disability that was: (i) rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death; (ii) rated by VA as totally disabling continuously since the Veteran's release from active duty and for at least 5 years immediately preceding death; or (iii) rated by VA as totally disabling for a continuous period of not less than one year immediately preceding death, if the Veteran was a former prisoner of war who died after September 30, 1999.  38 U.S.C.A. § 1318; 38 C.F.R. § 3.22. 

For the purposes of this section, "entitled to receive" means that the Veteran filed a claim for disability compensation during his or her lifetime and one of the following circumstances is satisfied:  (1) The Veteran would have received total disability compensation at the time of death for a service-connected disability rated totally disabling for the specified period but for clear and unmistakable error (CUE) committed by VA in a decision on a claim filed during the Veteran's lifetime; (2) additional evidence submitted to VA before or after the Veteran's death, consisting solely of service department records that existed at the time of a prior VA decision but were not previously considered by VA, provides a basis for reopening a claim finally decided during the Veteran's lifetime and for awarding a total service-connected disability retroactively; or (3) at the time of death, the Veteran had a service-connected disability rated totally disabling by VA but was not receiving compensation because: (i) VA was paying the compensation to the Veteran's dependents; (ii) VA was withholding the compensation under authority of 38 U.S.C. § 5314 to offset an indebtedness of the Veteran; (iii) the Veteran had not waived retired or retirement pay in order to receive compensation; (iv) VA was withholding payments under the provisions of 10 U.S.C.A. § 1174(h)(2); (v) VA was withholding payments because the Veteran's whereabouts was unknown, but the Veteran was otherwise entitled to continued payments based on a total service-connected disability rating; or (vi) VA was withholding payments under 38 U.S.C.A. § 5308 but determined that benefits were payable under 38 U.S.C.A. 
§ 5309.  38 C.F.R. § 3.22(b)(1)-(3).  In addition, for the purposes of Section 3.22, "rated by VA as totally disabling" includes a TDIU.  38 C.F.R. § 3.22(c). 

The appellant implicitly contends that the Veteran should have had a TDIU at an earlier date, thereby making her eligible for DIC under 38 U.S.C.A. § 1318.  However, no evidence has been submitted to support such contention.  Moreover, any potential claim based on "hypothetical entitlement" is now barred as matter of law, no matter when the DIC claim for benefits was filed.  Rodriguez v. Peake, 511 F.3d 1147, 1156 (Fed. Cir. 2008); Tarver v. Shinseki, 557 F.3d 1371, 1377 (Fed. Cir. 2009).  Accordingly, in as much as the appellant has asserted a claim based on "hypothetical entitlement," the Board concludes any theory of hypothetical entitlement is barred in the present case pursuant to the applicable regulation, 38 C.F.R. § 3.22, as well the Federal Circuit's holdings in Rodriguez and Tarver.

In this regard, the record reflects that, at the time of his death in October 2010, the Veteran was service-connected for: diabetes mellitus, rated 10 percent disabling effective August 2, 2002, and 40 percent effective May 9, 2007; peripheral neuropathy of the right hand, rated 20 percent effective January 14, 2003, and 40 percent effective May 9, 2007; peripheral neuropathy of the left hand, rated 20 percent effective January 14, 2003; peripheral neuropathy of the left foot, rated 10 percent effective January 14, 2003, and 20 percent effective May 9, 2007; peripheral neuropathy of the right foot, rated 10 percent effective January 14, 2003; sexual dysfunction, rated 0 percent effective January 14, 2003; and cataracts, rated 0 percent effective May 9, 2007.  He had a schedular combined disability rating of 10 percent from August 2, 2002; 60 percent from January 14, 2003; 80 percent from May 9, 2007; and a TDIU as of May 9, 2007.

Thus, the evidence does not show that the Veteran was entitled to receive 100 percent disability compensation for the ten-year period immediately preceding his death in October 2010, and he was not receiving such compensation for any of the reasons enumerated in 38 C.F.R. § 3.22(b).  Additionally, the record does not show, and the appellant does not contend, that the Veteran was rated as totally disabled continuously for a period of no less than five years from the date of discharge from active duty or was a POW.  As such, there is no possibility that the Veteran could have met the requirements of a total disability rating of the required duration at the time of his death.  

Furthermore, the Board observes there has been no specific pleading by the appellant of clear and unmistakable error in any prior decision.  See Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002) (noting that any claim of CUE must be pled with specificity); Fugo v. Brown, 6 Vet. App. 40 (1993) (holding that a valid claim of CUE requires specific allegations of CUE).  

Therefore, the appellant has not identified any other permissible basis for granting this claim.  The facts of this case are not in dispute and the law is dispositive.  Accordingly, the claim of entitlement to DIC benefits under the provisions of 38 U.S.C.A. § 1318 must be denied because of the absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

III.  Entitlement to Accrued Benefits

When a Veteran has a claim pending at the time of his death, his surviving spouse may be paid periodic monetary benefits, which were due and unpaid, to which he was entitled at the time of his death based on existing ratings or decisions, or other evidence that was on file when he died.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  Although the appellant's claim for accrued benefits is separate from the claims that the Veteran filed prior to his death, the accrued benefits claim is "derivative of" the Veteran's claims and the appellant takes the Veteran's claims as they stood on the date of his death.  Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996).  There is no basis for an accrued benefits claim, unless the individual from whom the accrued benefits claim derives had a claim for VA benefits pending at the time of death.  See Jones v. West, 136 F.3d 1296, 1300 (Fed. Cir. 1998).

In a claim for accrued benefits, the Board is prohibited from considering medical evidence received after the date of the Veteran's death.  There is an exception for outstanding service treatment records or VA records, as they are considered to be in the constructive possession of VA at the time of death.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a), (d)(4); see Hayes v. Brown, 4 Vet. App. 353, 360-61 (1993).

The statute concerning accrued benefits claims was amended on October 10, 2008.  Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212 (2008).  Section 212 created a new statute, which provides that if a claimant died while a claim or appeal for any benefit under a law administered by VA was pending, a living person who would be eligible to receive accrued benefits due to the claimant may, not later than one year after the date of the death of the claimant, request to be substituted as the claimant for the purposes of processing the claim to completion.  See 38 U.S.C.A. § 5121A.  The new statute allows a person who could be considered an accrued benefits claimant to substitute for a deceased claimant to continue adjudication of the deceased claimant's claim.  The provisions of the new statute apply with respect to the claim of any claimant who dies on or after October 10, 2008.  See Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).  In this case, the Veteran died in October 2010 and thus such provisions are applicable; however, there is no evidence that the Veteran had a claim for VA benefits pending on the date of his death that had not been finally adjudicated by VA and, thus, there is no claim for which the appellant may be a substitute claimant.  Furthermore, there is no basis under which accrued benefits may be granted.

Accordingly, there is no basis under which accrued benefits may be granted.  The facts of this case are not in dispute and the law is dispositive.  Accordingly, the claim of entitlement to accrued benefits must be denied because of the absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 


ORDER

Entitlement to DIC under 38 U.S.C. § 1318 is denied. 

Entitlement to accrued benefits is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the appellant's claim of entitlement to service connection for the cause of the Veteran's death so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159.

The Veteran's death certificate reflects that he died in October 2010 due to metastatic adenocarcinoma of the colon, which he had for 3.5 years.  No contributing or underlying conditions were noted on the death certificate.  The appellant alleges that the Veteran's fatal colon cancer was a result of his presumed in-service exposure to herbicides coincident with his documented service in Vietnam and, or in the alternative, his service-connected diabetes mellitus and complications contributed to his fatal cancer in that a fall caused by the Veteran's peripheral neuropathy triggered the recurrence of his fatal cancer.

To establish entitlement to service connection for the cause of a Veteran's death, the evidence must show that a disability, either incurred in or aggravated by his military service, or which was proximately due to, the result of, or aggravated by a service-connected condition, was either a principal or contributory cause of death.  38 U.S.C.A. §§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.310, 3.312.  A disability is the principal cause of death if it was the immediate or underlying cause of death, or was etiologically related to the death.  38 C.F.R. § 3.312(b).  A disability is a contributory cause of death if it contributed substantially or materially to the cause of death, combined to cause death, or aided or lent assistance to producing death.  38 C.F.R. § 3.312(c).

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; type 2 diabetes; Hodgkin's disease; ischemic heart disease; all chronic B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; early onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); and, soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  

The diseases listed under 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and early onset peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which a Veteran was exposed to an herbicide agent during active military, naval, or air service. 38 C.F.R. 
§ 3.307(a)(6)(ii).   

VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically determined that a presumption of service connection is warranted.  See 59 Fed. Reg. 341-46 (Jan. 4, 1994); see also 61 Fed. Reg. 57,586-57,589 (Nov. 7, 1996); 72 Fed. Reg. 32,345-32,407 (June 12, 2007).  In this case, the Veteran's cause of death is colon cancer, which is not a disease listed under 38 C.F.R. § 3.309(e).  As such, presumptive service connection is not warranted for such disease.  Although the Veteran's particular cancer is not one of the cancer types which may be presumed under law to have been caused by herbicide exposure, the law provides that the appellant may still establish service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).

VA has not obtained a medical opinion in this case.  In DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008), the Federal Circuit held that the duty to obtain a medical opinion under 38 U.S.C.A. § 5103(d) is inapplicable to DIC claims because the provision specifically states it is only for "disability compensation."  Subsequently, Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008), clarified DeLaRosa, indicating that while § 5103(d) is inapplicable to DIC claims, the provision of 
§ 5103A(a)(1) still requires VA to make "reasonable efforts" to provide assistance, to include obtaining a medical opinion.  VA is excused from this obligation only when "no reasonable possibility exists that such assistance would aid in substantiating the claim."  38 U.S.C.A. § 5103A(a)(2). 

Here, the Veteran is presumed to have been exposed to herbicides during his active service in Vietnam.  Moreover, there is a diagnosis of colon cancer, which is also listed as the sole cause of the Veteran's death.  In light of the fact that exposure to an herbicide agent is presumed, there is a diagnosis of a disease, and the appellant claims that the colon cancer is due to the herbicide exposure, the Board finds that a remand is necessary to obtain a VA opinion regarding the etiology of the Veteran's fatal colon cancer, to include whether such is related to his in-service herbicide exposure or, in the alternative, whether his service-connected diabetes mellitus and complications contributed to it. 

Furthermore, the Board notes that the November 2011 statement of the case indicates that the AOJ considered VA treatment records from the Denver VA Medical Center (VAMC) dated to October 2010.  However, the record does not contain any treatment records from the Denver VAMC dated after April 2008.  Such records may be relevant to the appellant's claim for service connection for the Veteran's cause of death.  Thus, on remand, the AOJ should obtain any outstanding VA treatment records from the Denver VAMC dated from April 2008 to October 2010.

Finally, the Board notes that the appellant stated at her August 2014 Board hearing that Dr. C.K., a VA physician, told her that the Veteran's diabetes mellitus could have been a contributing factor to his cause of death.  On remand, the appellant should be provided an opportunity to obtain a statement directly from Dr. C.K. regarding the Veteran's cause of death.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records dated from April 2008 to October 2010 from the Denver VAMC.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The appellant must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Inform the appellant that she may submit a statement directly from Dr. C.K. regarding the Veteran's cause of death.

3.  After completing the aforementioned development, refer the record and a complete copy of this remand to an appropriate medical professional to determine whether there is any relationship between the Veteran's fatal colon cancer and his in-service exposure to herbicides or his service-connected diabetes mellitus and its complications.  The reviewer should answer the following questions: 

(a) Is it at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's colon cancer is etiologically related to his presumed exposure to herbicides in Vietnam?   

(b) If the Veteran's colon cancer is found to be related to service, is it at least as likely as not (i.e., at least a 50 percent probability) that it contributed materially and significantly to his death?

(c)  Is it at least as likely as not that the Veteran's service-connected disabilities, to specifically include diabetes mellitus and its complications, contributed substantially or materially to cause his death (i.e., that it combined to cause death or that it aided or lent assistance to the production of the death)? In rendering an opinion regarding this question, the examiner is advised that it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  The examiner should also consider the appellant's contention that a fall caused by the Veteran's peripheral neuropathy triggered the recurrence of his fatal cancer. 

Consideration must be given to the certificate of death and the medical records contained in the Veteran's record.  A complete rationale should be provided for all opinions proffered.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the appellant's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the appellant should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The appellant need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


